                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RADWARE, INC.,                                    Case No. 19-cv-03835-LHK (SVK)
                                   8                     Plaintiff,
                                                                                           ORDER REGARDING DISCOVERY
                                   9               v.                                      DISPUTES
                                  10     U.S. TELEPACIFIC CORP. D/B/A TPX                  Re: Dkts. No. 68, 71
                                         COMMUNICATIONS,
                                  11
                                                         Defendant.
                                  12
Northern District of California




                                              Before the Court are the parties’ respective motions to compel, submitted by joint letter
 United States District Court




                                  13
                                       briefs. Dkts. 68, 71. Defendant TPX Communications (“TPX”) moves to compel production of
                                  14
                                       documents relating to customer complaints received by Plaintiff Radware, Inc. (“Radware”). Dkt.
                                  15
                                       68. Radware moves to compel production of documents relating to communications between TPX
                                  16
                                       and third-party Arbor Networks, Inc. (“Arbor Networks”). Dkt. 71.
                                  17
                                              I.        RELEVANT BACKGROUND
                                  18
                                              In brief, Radware is a provider of distributed denial-of-service (“DDoS”) mitigation
                                  19
                                       systems; TPX is a user of such systems. Dkt. 68. In 2017, Radware and TPX entered into
                                  20
                                       negotiations which culminated in a purchase order from TPX to Radware for the purchase and
                                  21
                                       installation of a DDoS mitigation system. See Dkt. 1. The purchase price was $2,000,000.00 and
                                  22
                                       was to be paid in quarterly installments over a two-year period. Id. ¶ ¶ 8-10. TPX made the first
                                  23
                                       three payments in the amount of $375,000.00. Id. ¶ 19. TPX claims that the system did not
                                  24
                                       function properly and ceased further payments. See Dkt. 46. Arbor Networks is a competitor of
                                  25
                                       Radware. Dkt. 71. Arbor Networks was also TPX’s provider of DDoS systems both prior to and
                                  26
                                       after TPX’s relationship with Radware. Id.
                                  27
                                              Radware filed suit in December 2018 alleging breach of contract, breach of the covenant of
                                  28
                                   1   good faith and fair dealing, unjust enrichment, and quantum meruit. See Dkt. 1. Radware seeks

                                   2   damages in the amount of $1,625,000.00 and disgorgement. Id. at 12-13. TPX responded and

                                   3   asserted 24 affirmative defenses which are primarily directed to contract claims. Dkt. 46. TPX

                                   4   also asserted counterclaims; those that remain are: negligent misrepresentation, intentional

                                   5   misrepresentation, unfair competition, and unjust enrichment. Dkt. 64. TPX’s counterclaims arise

                                   6   out of a specific representation made by Radware to TPX in an October 2016 email comparing the

                                   7   Radware DDoS system to that of Arbor Networks. Id.

                                   8          II.     TPX MOTION TO COMPEL

                                   9          TPX’s motion arises out of two overlapping requests for production (“RFPs”), both of

                                  10   which seek documents relating to complaints received by Radware from customers other than

                                  11   TPX regarding the Radware DDoS system. Dkt. 68-2. Radware objected to the requests as both

                                  12   irrelevant and not in proportion to the needs of the case. Id. TPX argues that what Radware knew
Northern District of California
 United States District Court




                                  13   about faults in its product are relevant to TPX’s misrepresentation claims and/or its affirmative

                                  14   defenses. Dkt. 68 at 2-3. The Court disagrees.

                                  15          The disputes at hand – Radware’s complaint and TPX’s counterclaim – are quite narrow in

                                  16   scope. Radware’s claims are limited to claims sounding in contract only. Not surprisingly, TPX’s

                                  17   affirmative defenses also primarily sound in contract. Only affirmative defenses nos. 5

                                  18   (acceptance based on misrepresentation of fact); 12 (Plaintiff’s wrongful conduct as proximate

                                  19   cause of harm); and 14 (unclean hands) suggest some conduct of Radware other than its

                                  20   contractual obligations might be at issue. However, these affirmative defenses identify no facts

                                  21   upon which they may be based. The Court looks to TPX’s counterclaims, which do address

                                  22   misrepresentation. However, each surviving counterclaim, as plead, is limited in scope to

                                  23   Radware’s representation to TPX in October 2016 regarding the comparison of Radware’s product

                                  24   to that of Arbor Networks. There are no claims based upon Radware’s knowledge of problems

                                  25   with its DDoS system or relating to misrepresentations by Radware to the market at large that

                                  26   would warrant the deep dive into customer histories that would be required to respond to RFPs 33

                                  27   and 34. The Court considered if the documents requested were produced, which claim or

                                  28   affirmative defense would they support? The answer is none.
                                                                                        2
                                   1           Accordingly, the requests are overbroad and not in proportion to the needs of the case. See

                                   2   Fed. R. Civ. P. 26(b)(1). TPX’s motion to compel is therefore DENIED.

                                   3           III.    RADWARE MOTION TO COMPEL

                                   4           Radware’s motion arises out of eight RFPs directed to documents and communications

                                   5   between TPX and its former and subsequent provider of DDoS mitigation systems, Arbor

                                   6   Networks. Dkt. 71-2. As with the previous motion, the Court looks first to the claims at issue,

                                   7   which sound strictly in breach of contract arising out of TPX’s failure to pay the balance of the

                                   8   amount set forth in the purchase order. See Dkt. 1. Arbor Networks is not a defendant in this

                                   9   action, and there are no causes of action alleging malfeasance on the part of Arbor Networks -

                                  10   with or without the involvement of TPX.

                                  11           Radware points to one allegation in the background section of the complaint, made “on

                                  12   information and belief” which provides, in relevant part:
Northern District of California
 United States District Court




                                  13           Arbor Networks has assisted Defendant TPx in its breach of the Master Purchase
                                               Agreement by inducing Defendant TPx to breach the Master Purchase Agreement
                                  14           and procuring such breach for its own benefit. Plaintiff expects comprehensive
                                               discovery to provide further information with regards to the extent of Arbor
                                  15           Networks’ involvement in the matter.
                                  16   Dkt. 1 ¶ 24 (emphasis added). However, Radware’s reliance on “comprehensive discovery”

                                  17   arising out of the claims it actually asserted in this case is misplaced. In further support of its

                                  18   motion, Radware identifies four “unusual and inexplicable occurrences and events.”

                                  19      1. In the “Pre-Sale Period” before TPX issued the purchase order to Radware, the Senior

                                  20           Product Manager for TPX expressed favoritism for Arbor Networks over the Radware

                                  21           product;

                                  22      2. Radware’s belief that Arbor Networks cast aspersions on Radware and its product to

                                  23           discourage TPX from switching from Arbor Networks to Radware;

                                  24      3.   TPX’s retention of the Arbor Networks product on the TPX network after the installation

                                  25           of the Radware solution as a second line of defense; and finally

                                  26      4. TPX’s insistence on an installment plan consisting of quarterly payment over a period of

                                  27           four years.

                                  28   Dkt. 71 at 2.
                                                                                          3
                                   1          Even assuming each of the foregoing to be true, the Court is not persuaded that these

                                   2   occurrences bolster Radware’s allegation that Arbor Networks induced TPX to breach the

                                   3   contract. TPX suggests, and the Court agrees, that none of the actions above appear to be anything

                                   4   other than a party competing not to lose an existing customer and a prudent buyer moving

                                   5   cautiously from one provider to another. And as noted above, Arbor Networks is not a defendant

                                   6   in this action and there are no claims arising out of Arbor Network’s conduct. If the documents

                                   7   requested could be identified and were produced, which claim or defense would they support?

                                   8   The answer, as above, is none.

                                   9          Accordingly, RFPs 1, 2, 4, 17, 18, 23, 26, and 27 are overbroad and not in proportion to

                                  10   the needs of the case. Radware’s motion to compel is DENIED.

                                  11          SO ORDERED.

                                  12   Dated: March 24, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                  SUSAN VAN KEULEN
                                  15                                                              United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
